A decree of the Superior Court ordered compensation benefits paid to the employee’s widow. The case had come before the Industrial Accident Board on the theory that the employee’s death by suicide was the result of a series of back injuries sustained out of and in the course of his employment, which generated a psychosis. A single member of the board in a decision finding no causal connection denied and dismissed the claim. The reviewing board upon consideration of all the evidence reversed the decision of the single member. A medical expert had testified that a causal relationship existed between the industrial injuries on which the deceased employee had received compensation from the self-insurer and because of which he retired and the psychosis which produced his act of suicide. This evidence, if believed, disposes of the case. General Laws c. 152, § 26A, inserted by St. 1937, c. 370, § 2, allows recovery by dependants for death by suicide “if it be shown by the weight of the evidence that, due to the injury, the employee was of such unsoundness of mind as to make him irresponsible for his act of suicide.” The board is free to reverse the determination of the single member if the reversal is supported by any substantial evidence, and its decision is final and supersedes the finding of the single member. Ritchie’s Case, 351 Mass. 495, 496 (1966). The decision of the board is to stand unless it is unsupported by the evidence, or tainted by error of law. Haley’s Case, 356 Mass. 678, 680 (1970), and cases cited therein. There was sufficient evidence here and no error of law.

Decree affirmed.